UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 3, 2011 Zurvita Holdings, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-145898 26-0531863 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 Gessner Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 464-5002 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 1, 2011, Zurvita Holdings, Inc. (the “Company”) issued a press release announcing that it will host its “Freedom Cursade” National Conference at the Westin™ Galleria in Houston, Texas, from February 18th to February 20th, 2011 at which time the Company will introduce the Company’s new Health & Wellness division. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated February 1, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 1, 2011 ZURVITA HOLDINGS, INC. By:/s/ Jay Shafer Name:Jay Shafer Title:Co-Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated February 1, 2011 4
